DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-3, 5-9, 11, and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2010/02140649 to Kim et al. (cited in IDS of 10/12/2020, hereinafter Kim).
With respect to Claim 1, Kim discloses a method of manufacturing an organic light-emitting display (OLED) apparatus comprising a plurality of pixels each comprising a light emission area (e.g., an area comprising emission layer 720) (Kim, Figs. 1-4, ¶0023-¶0025, ¶0028-¶0059, ¶0063-¶0067) from which visible rays are emitted and a transmission area (e.g., the area comprising pixel defining layer 190 and transmitting layer 600) through which external light is transmitted, the method comprising:
      forming a plurality of pixel circuit portions (activating thin film transistors 20 are formed for each pixel) (Kim, Figs. 1-4, ¶0023, ¶0029) on a surface of a substrate (111) to respectively correspond to the plurality of pixels;
     forming a first electrode (710) (Kim, Figs. 1, 2, ¶0044, ¶0045) in a light emission area of each of the plurality of pixels, and the first electrode (710) being electrically connected to a corresponding one of the pixel circuit portions (activating thin film transistor 20) (Kim, Figs. 1, 2, ¶0023);
     forming an intermediate layer (Kim, Figs. 1, 2, ¶0044), comprising an organic emissive layer (720), on the first electrode (710);
     forming a second electrode (730) (Kim, Figs. 1, 2, ¶0044) on the intermediate layer (720);

      forming a second capping layer (e.g., a transmitting layer 600 adjacent to the hole 601 on the pixel defining layer 190 not including pixel electrode 710) (Kim, Figs. 2-4, ¶0047, ¶0057, ¶0058) on the second electrode (730) corresponding to the transmission area,
      wherein the first capping layer (e.g., 600, corresponding to the emission layer 720) (Kim, Fig. 2, ¶0045-¶0050) is thicker than the second capping layer (e.g., 600, not including pixel electrode 710) (Kim, Fig. 2, ¶0047, ¶0048, ¶0057, ¶0058).
Regarding Claim 2, Kim discloses the method of claim 1. Further, Kim discloses the method, wherein at least one of the first capping layer (600 corresponding to the emission layer 720) or the second capping layer (layers 600 adjacent to the hole 601 on the pixel defining layer 190 not including pixel electrode 710) is formed using a mask (900) (Kim, Figs. 3-4, ¶0063-¶0067).
Regarding Claim 3, Kim discloses the method of claim 1. Further, Kim discloses the method, wherein: the method further comprises forming a third electrode (750) (Kim, Fig. 2, ¶0045, ¶0049-¶0050) in an area on the second electrode (730), and at least a region of a lateral surface of the second capping layer (e.g., 600, not including pixel electrode 710) is formed to contact a lateral surface of the third electrode (750).
Regarding Claim 5, Kim discloses the method of claim 1. Further, Kim discloses the method, wherein the first capping layer (e.g., 600, corresponding to the emission layer 720) (Kim, Fig. 2, ¶0045-¶0050) is formed to extend to one region (portion of the capping layer 600 between the edge of the light emitting layer 720 and the edge of the first electrode 710) of the transmission area.
Regarding Claim 6, Kim discloses the method of claim 1. Further, Kim discloses the method, wherein a distance from the substrate (111) to the first capping layer (e.g., 600, corresponding to the emission layer 720) (Kim, Fig. 2, ¶0045-¶0050) is different from a distance from the substrate to the second capping layer (e.g., 600, adjacent to the hole 601 on the pixel defining layer 190 not including pixel electrode 710) (Kim, Fig. 2, ¶0047, ¶0057, ¶0058).
With respect to Claim 7, Kim discloses a method of manufacturing an organic light-emitting display (OLED) apparatus comprising a plurality of pixels each comprising a light emission area (e.g., an area comprising emission layer 720) (Kim, Figs. 1-4, ¶0023-¶0025, ¶0028-¶0059, ¶0063-¶0067) from which visible rays are emitted and a transmission area (e.g., the area comprising pixel defining layer 190 and transmitting layer 600) through which external light is transmitted, the method comprising:
      forming a plurality of pixel circuit portions (activating thin film transistors 20 are formed for each pixel) (Kim, Figs. 1-4, ¶0023, ¶0029) on a surface of a substrate (111) to respectively correspond to the plurality of pixels;
     forming a first electrode (710) (Kim, Figs. 1, 2, ¶0044, ¶0045) in a light emission area of each of the plurality of pixels, and the first electrode (710) being electrically connected to a corresponding one of the pixel circuit portions (activating thin film transistor 20) (Kim, Figs. 1, 2, ¶0023);
     forming an intermediate layer (Kim, Figs. 1, 2, ¶0044), comprising an organic emissive layer (720), on the first electrode (710);
     forming a second electrode (730) (Kim, Figs. 1, 2, ¶0044) on the intermediate layer (720); 
     forming a first capping layer (e.g., a transmitting layer 600 corresponding to the emission layer 720) (Kim, Figs. 2-4, ¶0045-¶0050) on the second electrode (730) corresponding to the light emission area; and
      forming a second capping layer (e.g., a transmitting layer 600 adjacent to the hole 601 on the pixel defining layer 190 not including pixel electrode 710) (Kim, Figs. 2-4, ¶0047, ¶0057, ¶0058) on the second electrode (730) corresponding to the transmission area,
      wherein the first capping layer (e.g., a transmitting layer 600 corresponding to the emission layer 720 is formed on the common electrode 730 covering a plurality of pixels, and thus the transmitting layer 600 extends from one pixel to another pixel) (Kim, Figs. 2-4, ¶0045-¶0050) is formed to extend from one pixel of the plurality of pixels to another pixel of the plurality of pixels, and the second capping layer (e.g., a transmitting layer 600 
Regarding Claim 8, Kim discloses the method of claim 7. Further, Kim discloses the method, wherein at least one of the first capping layer (600 corresponding to the emission layer 720) or the second capping layer (layers 600 adjacent to the hole 601 on the pixel defining layer 190 not including pixel electrode 710) is formed using a mask (900) (Kim, Figs. 3-4, ¶0063-¶0067).
Regarding Claim 9, Kim discloses the method of claim 7. Further, Kim discloses the method, wherein: the method further comprises forming a third electrode (750) (Kim, Fig. 2, ¶0045, ¶0049-¶0050) in an area on the second electrode (730), and at least a region of a lateral surface of the second capping layer (e.g., 600, not including pixel electrode 710) is formed to contact a lateral surface of the third electrode (750).
Regarding Claim 11, Kim discloses the method of claim 7. Further, Kim discloses the method, wherein the first capping layer (e.g., 600, corresponding to the emission layer 720) (Kim, Fig. 2, ¶0045-¶0050) is formed to extend to one region (portion of the capping layer 600 between the edge of the light emitting layer 720 and the edge of the first electrode 710) of the transmission area.
Regarding Claim 12, Kim discloses the method of claim 17. Further, Kim discloses the method, wherein a distance from the substrate (111) to the first capping layer (e.g., 600, corresponding to the emission layer 720) (Kim, Fig. 2, ¶0045-¶0050) is different from a distance from the substrate to the second capping layer (e.g., 600, adjacent to the hole 601 on the pixel defining layer 190 not including pixel electrode 710) (Kim, Fig. 2, ¶0047, ¶0057, ¶0058).
Claims 7, 9-11, and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2009/0200936 to Kang et al. (hereinafter Kang).
With respect to Claim 7, Kang discloses a method of manufacturing an organic light-emitting display (OLED) apparatus (Kang, Fig. 9, ¶0003, ¶0007-¶0011, ¶0061-¶0084) comprising a plurality of pixels each comprising a light emission area (e.g., an area comprising an emitting layer 133 on the pixel electrode 131) (Kang, Fig. 9, ¶0062-¶0065, ¶0080) from which visible rays are emitted and a transmission 
      forming a plurality of pixel circuit portions (e.g., thin film transistors 120 are formed for each pixel) (Kang, Fig. 9, ¶0062) on a surface of a substrate (100) to respectively correspond to the plurality of pixels;
     forming a first electrode (131) (Kang, Fig. 9, ¶0063, ¶0080) in a light emission area of each of the plurality of pixels, and the first electrode (131) being electrically connected to a corresponding one of the pixel circuit portions;
     forming an intermediate layer (133) (Kang, Fig. 9, ¶0063, ¶0065), comprising an organic emissive layer (e.g., an emitting layer), on the first electrode (131);
     forming a second electrode (135) (Kang, Fig. 9, ¶0068, ¶0079)  on the intermediate layer (133); 
     forming a first capping layer (e.g., a sealing layer 140 corresponding to the emission layer 133) (Kang, Fig. 9, ¶0070, ¶0080) on the second electrode (135) corresponding to the light emission area; and
      forming a second capping layer (e.g., a sealing layer 140 on the pixel defining layer 119) (Kang, Fig. 9, ¶0063, ¶0080) on the second electrode (135) corresponding to the transmission area,
      wherein the first capping layer (e.g., the sealing layer 140 corresponding to the emission layer 133 is formed on the common electrode 135 covering a plurality of pixels, and thus the sealing layer 140 extends from one pixel to another pixel) (Kang, Fig. 9, ¶0063, ¶0082) is formed to extend from one pixel of the plurality of pixels to another pixel of the plurality of pixels, and the second capping layer (e.g., the sealing layer 140 on the pixel defining layer 119 is formed on the common electrode 135 covering a plurality of pixels, and thus the sealing layer 140 extends from one pixel to another pixel) is 5formed to extend from one pixel of the plurality of pixels to another pixel of the plurality of pixels.
Regarding Claim 9, Kang discloses the method of claim 7. Further, Kang discloses the method, wherein: the method further comprises forming a third electrode (e.g., patterned electrode 137) (Kang, 
Regarding Claim 10, Kang discloses the method of claim 9. Further, Kang discloses the method, wherein the forming of the third electrode (e.g., patterned electrode 137) (Kang, Figs. 8-9, ¶0080-¶0082) comprises patterning the third electrode (e.g., the patterned electrode 137 is formed on the sealing layer 140 having a pattern corresponding to the first substrate 100, and thus, patterning the third electrode is performed by using a pattern of the sealing layer including a first portion corresponding to the pixel electrode and a second portion corresponding to the pixel defining layer 119) (Kang, Figs. 8-9, ¶0081) by using a pattern of the first capping layer or the second capping layer.
Regarding Claim 11, Kang discloses the method of claim 7. Further, Kang discloses the method, wherein the first capping layer (e.g., 140, corresponding to the emission layer 133) (Kim, Fig. 2, ¶0045-¶0050) is formed to extend to one region (e.g., a portion of the sealing layer 140 on the pixel defining layer 119 and between the edges of the light emitting layer 133) of the transmission area.
Regarding Claim 12, Kang discloses the method of claim 17. Further, Kang discloses the method, wherein a distance from the substrate (100) to the first capping layer (e.g., 140, corresponding to the emission layer 133) (Kang, Fig. 9, ¶0080-¶0082) is different from a distance from the substrate (100) to the second capping layer (e.g., 140, on the pixel defining layer 119).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2010/02140649 to Kim in view of Yoshinaga (US 2010/0078627, cited in IDS of 10/12/2020).
Regarding Claim 4, Kim discloses the method of claim 3. Further, Kim does not specifically disclose the method, wherein the forming of the third electrode 5comprises patterning the third electrode 
Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to further modify the method of Kim by forming the connection electrode into a lattice shape as taught by Yoshinaga to have the method, wherein the forming of the third electrode comprises patterning the third electrode by using a pattern of the second capping layer in order to avoid forming a third electrode in a display region having emission layer, and thus to improve light emission of the device capable of suppressing a reduction in yield (Yoshinaga, ¶0059, ¶0016).
Regarding Claim 10, Kim discloses the method of claim 9. Further, Kim does not specifically disclose the method, wherein the forming of the third electrode 5comprises patterning the third electrode by using a pattern of the first capping layer or the second capping layer. However, Kim teaches forming a plurality of contact holes (601) in the second capping layer (600) between the pixel electrodes using a mask (900) (Kim, Figs. 3-4, ¶0063-¶0067). Further, Yoshinaga teaches forming a contact hole in the second capping layer (e.g., a sealing layer 9 corresponding to the element isolation regions 8) (Yoshinaga, Figs. 1A-1B, 2, 3, ¶0058), which is interpreted as patterning the second capping layer (9), and forming the connection electrode (19) through the contact hole (Yoshinaga, Figs. 1A-1B, 2, 3, ¶0059), wherein the connection electrode is formed into a lattice shape (which is interpreted as patterning the third electrode by using a pattern of the capping layer) so as to avoid a display region having emission layer (Yoshinaga, Fig. 2, ¶0059).
Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to further modify the method of Kim by forming the connection electrode into a lattice shape as .
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2009/0200936 to Kang in view of Kim (2010/02140649).
Regarding Claim 3, Kang discloses the method of claim 7. Further, Kang does not specifically disclose the method, wherein the first capping layer and the second capping layer are formed using a mask. However, Kim teaches forming a plurality of contact holes (601) in the capping layer (600) between the pixel electrodes using a mask (900) (Kim, Figs. 3-4, ¶0063-¶0067) in order to prevent an influence of the quality of an image, and to suppress concentration of a voltage drop at a specific region (Kim, Figs. 3-4, ¶0047-¶0048).
Thus, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to further modify the method of Kang by forming a contact hole in the sealing layer of Kang by performing a known photolithography process using a mask as taught by Kim to have the method, wherein the first capping layer and the second capping layer are formed using a mask in order to expose particular portions of the capping layer, and thus to provide a plurality of contact holes between the pixel electrodes to prevent an influence of the quality of an image, and to suppress concentration of a voltage drop at a specific region, and thus to obtain an organic light emitting device having improved visual perception (Kim, ¶0047-¶0048, ¶0067).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891